Citation Nr: 1022723	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to medications prescribed for service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

3.  Entitlement to an initial rating higher than 10 percent 
for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and brother

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
February 1992, including service in the Southwest Asia 
theater of operations.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005, August 2007, and July 2009 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that respectively denied service connection for 
chronic fatigue syndrome and tinnitus, and assigned an 
initial 10 percent disability rating for headaches.

In July 2009, the Board remanded the claims of entitlement to 
service connection for chronic fatigue syndrome and tinnitus 
for additional development.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In July 2009, the Board remanded the claims of entitlement to 
service connection for chronic fatigue syndrome and tinnitus 
for the purpose of ascertaining whether either claimed 
disability was related to the Veteran's active service, 
including, with respect to the claim of entitlement to 
service connection for tinnitus, the Veteran's service-
connected PTSD.  In the July 2009 remand, the Board noted 
that apart from the February 2008 audiological examination, 
the Veteran had consistently reported experiencing both 
tinnitus and chronic fatigue since his separation from 
service.

On VA examination for tinnitus in September 2009, the 
examiner determined that although the Veteran was exposed to 
acoustic trauma in service in the form of artillery fire, 
because he did not report an onset of tinnitus until the past 
three to four years, and because his service treatment 
records did not demonstrate findings or complaints of either 
tinnitus or hearing loss, it was less likely than not that 
his current tinnitus was related to acoustic trauma sustained 
in service.  In so concluding, however, the examiner 
disregarded the numerous statements of record in which the 
Veteran alleged that his tinnitus had an onset during 
service.  Notably, in his February 2009 substantive appeal, 
the Veteran stated that he had had tinnitus for years but had 
not recognized it to be tinnitus.  In addition, while the 
Veteran may indeed have reported at the time of the September 
2009 examination that his tinnitus had an onset only three to 
four years prior to the examination, such statement would be 
inconsistent with the Veteran's December 2005 claim of 
entitlement to service connection, which suggests that his 
tinnitus began prior to the date on which he filed his claim 
for service connection.  Because the examiner did not 
consider the numerous other statements of record indicating 
an earlier onset of tinnitus, the Board concludes that the 
proffered opinion is inadequate, and that an additional 
examination and opinion are therefore necessary.

The Board also finds that a remand for an additional 
examination and opinion is necessary with respect to the 
Veteran's claim of entitlement to service connection for 
chronic fatigue syndrome.  On VA examination in September 
2009, the examiner concluded that the symptomatology 
described by the Veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome, consistent with the 
conclusion reached by the March 2005 VA examiner.  Neither 
examiner, however, provided a rationale for concluding that 
the criteria for a diagnosis of CFS had not been met.  This 
is particularly significant, given that earlier VA opinions 
dated in January 1995, November 1996, and November 1997 
concluded that the Veteran did meet the criteria for a 
diagnosis of CFS.  The November 1996 VA physician even 
concluded exactly opposite of the September 2009 examiner, 
insofar as the 1996 physician determined that the Veteran's 
complaints of chronic fatigue were not part of the Veteran's 
PTSD, and the September 2009 examiner concluded that the 
Veteran's complaints of chronic fatigue were part of the 
Veteran's PTSD.  Because neither the March 2005 nor the 
September 2009 examiner provided an adequate rationale for 
determining that the Veteran did not meet the criteria for a 
diagnosis of CFS, the Board concludes that a remand for an 
additional VA examination and opinion is necessary.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding 
that articulated reasoning enables the Board to conclude that 
a medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion).  Thus, a 
medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in 
the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).

Lastly, in a November 2009 statement, the Veteran disagreed 
with the RO's assignment of an initial 10 percent disability 
rating for headaches, and the RO addressed his contentions in 
a March 2010 supplemental statement of the case.  The 
Veteran, however, has not specifically described the reasons 
why he believes that he is entitled to a rating higher than 
10 percent.  In a March 2010 statement, he indicated that he 
had made several more complaints regarding his headaches to 
his doctor.  Because the most recent VA treatment records of 
record are dated in July 2008, and the Veteran has not been 
afforded a VA examination with respect to this claim, the 
Board concludes that additional development is necessary in 
order to fairly decide the merits of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file records from the VA Medical Center 
in Dallas, Texas, dated from July 2008 to 
the present.  If any of the records are 
no longer on file, request them from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and a negative response 
must be provided if the records are not 
available.

2.  Schedule the Veteran for an 
audiological examination to determine 
whether his tinnitus is the result of in-
service noise exposure.  The examiner 
should specifically provide an opinion as 
to whether it is at least as likely as 
not that his current tinnitus was either 
incurred or aggravated during his period 
of service.  

The report of examination should reflect 
that the claims folder was reviewed.  All 
opinions should be accompanied by a 
rationale, with citation to relevant 
medical findings.  In answering the 
question, the examiner should 
specifically address the Veteran's report 
of his tinnitus having first manifested 
during his period of active service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and relied on the absence 
of evidence in the Veteran's service 
medical records to provide a negative 
opinion).  Based upon a review of the 
claims folder, the examiner should 
provide the following opinion:

Is it at least as likely as not that 
current tinnitus began in active 
service, or is otherwise the result of 
a disease or injury during service, 
including as a result of exposure to 
noise associated with artillery fire?  

3.  Schedule the Veteran for a Gulf War 
examination with regard to his claim 
for service connection for chronic 
fatigue syndrome.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examiner must 
state that the claims file was reviewed 
in the report provided.  A complete 
rationale for all conclusions and 
opinions must be provided. Current VA 
Gulf War Examination Guidelines must be 
followed.  All indicated tests should 
be performed, and all findings reported 
in detail.  The examiner should state 
whether or not the Veteran meets the 
criteria for a diagnosis of chronic 
fatigue syndrome or whether his 
symptoms may be attributed to any other 
known medical causation, to 
specifically include PTSD.  If the 
Veteran does not meet the criteria for 
a diagnosis of chronic fatigue 
syndrome, the examiner should state the 
reasons why the criteria are not met.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
headache disorder.  The examiner must 
review the Veteran's claims file and 
note that review in the report of 
examination.  Any opinion provided must 
be supported by a full rationale, with 
citation to relevant medical findings.  
The examiner should specifically 
describe the frequency of the Veteran's 
headaches throughout the appeal period 
and whether they are prostrating in 
nature.  The examiner is hereby advised 
that the Veteran is competent to report 
the frequency and severity of his 
headaches.

5.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

